Citation Nr: 1400748	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-26 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The appellant had Recognized Guerrilla Service from October 1, 1942, to October 29, 1945; and Regular Philippine Army service on October 30, 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of July 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) certified the appellant's service as: Missing by reason of Recognized Guerrilla Service from October 1, 1942, to January 8, 1945; Recognized Guerrilla Service from January 9, 1945, to October 29, 1945; and Regular Philippine Army service on October 30, 1945.  


CONCLUSION OF LAW

The appellant did not have the requisite service to render him basically eligible for VA pension.  38 U.S.C.A. §§ 101, 107, (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the issue involves veteran status, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (which holds that, because "veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases").

Here, although the appellant was not provided with the required notification prior to the decision on appeal, the Board finds that no prejudice has resulted.  In the July 2011 decision, the appellant was notified of the service requirements for establishing basic eligibility to VA pension, and why his service did not satisfy those requirements.  Thus, he was provided with actual knowledge of why his claim was denied, and the claim was subsequently readjudicated and a statement of the case furnished in September 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and has not argued that he was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).

VA also has a duty to assist claimants in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  All necessary evidence relative to this claim has been obtained and associated with the claims file.  The service department has certified that the appellant had recognized Guerrilla service, but no service in the United States Armed Forces, or as a Regular Philippine Scout.  No new, relevant evidence has been received since the certification was obtained from the NPRC.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review, if the additional evidence contains information which could change NPRC's previous certification (such as a new name, etc.)).  In this regard, along with his substantive appeal, the appellant submitted a Certification of Service issued by the Armed Forces of the Philippines in July 2003.  However, this simply reiterates the Recognized Guerrilla service which has already been verified.  There is no new information to sent to NPRC.  Additionally, given the nature of the issue on appeal, the Board finds that there is no need for a VA medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Board further notes that the Court has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth in more detail below, the appellant's appeal must be denied as a matter of law.  

II.  Basic Eligibility for Pension Benefits

VA pension is available to a veteran who served for 90 days or more during a period of war, who is permanently and totally disabled due to non-service-connected disabilities which are not the result of his own willful misconduct, and who satisfies certain income and net worth requirements. 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).  A "veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and air service" includes active duty in the Armed Forces.  38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(a), (b).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 U.S.C.A. § 101(10); 38 C.F.R. § 3.1(a).

This must be distinguished from service in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941.  By law, such service, which extended to July 1, 1946, including among such military forces, organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for certain benefits as specified.  38 U.S.C.A. § 107(a).  Notably, except for Regular Philippine Scout service, the specified benefits do not include non-service-connected disability pension benefits.  Id; 38 C.F.R. § 3.40.  

Specifically, service as a guerrilla under a commissioned officer of the United States Army, Navy, or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces is included for service-connected compensation purposes, but not for non-service-connected pension.  38 C.F.R. § 3.40(d)(1).  Likewise, service in the Commonwealth Army of the Philippines, from and after the dates they were called into service of the Armed Forces of the United States, is included for service-connected compensation purposes, but not for non-service-connected pension eligibility.  38 C.F.R. § 3.40(c).  

The National Personnel Records Center (NPRC) certified the appellant's service as Missing by reason of Recognized Guerrilla Service from October 1, 1942, to January 8, 1945; Recognized Guerrilla Service from January 9, 1945, to October 29, 1945; and Regular Philippine Army service on October 30, 1945.  Thus, his entire certified service was as a Recognized Guerrilla, except for the final day, which was regular Philippine Army service.  This service does not qualify the appellant for VA pension benefits.  

The appellant does not dispute his service as verified by NPRC.  Instead, the appellant contends that his Recognized Guerrilla service should entitle him to VA non-service-connected pension benefits.  In support of his claim, he cites to 38 C.F.R. § 3.40:  

Service as a guerrilla under a commissioned officer of the United States Army, Navy, or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces is included.  (See paragraph (c) of this section).  Service as a guerrilla by a member of the Philippine Scouts or the Armed Forces of the United States is considered as service in his or her regular status.  (See paragraph (a) of this section.)  38 C.F.R. § 3.40(d)(1).  

However, paragraph (c) provides for entitlement to certain VA benefits, including compensation, but does not include pension.  Paragraph (a) includes entitlement to pension benefits, but the reference in paragraph (d) merely states that a regular Philippine Scout or member of the AFUS who provides guerrilla service still maintains the status of regular Philippine Scout or member of the AFUS.  The appellant's sole status is as a guerrilla. 

Moreover, although the appellant believes that he should be entitled to pension benefits, in July 2010, he was awarded a one-time payment from the Filipino Veterans Equity Compensation Fund based on his recognized guerrilla service.  This Fund was authorized by Congress to offer a payment to those Filipino veterans who provided military service in support of the United States, but were entitled to fewer benefits, and at a lesser rate, than the Regular Philippine Scouts.  See American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).  Thus, the appellant has already received the one-time payment, which was intended to make up for the difference in benefits for claimants such as the appellant, including the lack of pension entitlement.  

For the purpose of establishing entitlement to pension, compensation, Dependency and Indemnity Compensation (DIC), or burial benefits, the service department must verify the service.  38 C.F.R. § 3.203.  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  Here, the appellant's service is not in dispute.  He does not claim to have had Regular Philippine Scout or AFUS service; his claimed and recognized service was as a guerrilla.  Under these circumstance, there is no legal basis on which the appellant's claim can be granted.  Since the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Basic eligibility for VA pension benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


